Title: John Adams to Abigail Adams, 31 March 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest friend
            Senate Chamber March 31. 1794
          
          I have scarcely a moment to acknowledge the Rect of your favour of 22 this instant put into my hand. I rejoice in the Recovery of my dear Mother and hope to see her, but I cannot say how soon.
          
          We the old Sachems have enough to do to restrain the Ardour of our young Warriors.— We shall Succeed however, I still hope, in preventing any very rash steps from being taken. There is a dishonourable Motion before the House to sequestre or confiscate private Contracts: but it will not pass the House—if it should the senate will stop it.
          Break up as much as you please and sow as much as you think proper. I must leave All to you.— I cannot think of leaving senate yet. I sent you 500 dollars. purchase all the Tools &c that are wanted and stock.
          I am sincerely
          
            J. A
          
          
            I am grieved at the Dotage of the Lt Govr.. He is mad.
          
        